DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne et al. (US 8650678 B2).
In regards to Claim 1, Thorne et al. teaches: A child play yard (10 – Fig. 1) including a frame (40 – Fig. 3) comprising: legs (250/252/254/256 – Fig. 3); lower cross bars (50/52/54/56 – Fig. 3) having first ends pivotally coupled to lower ends of the legs (80 – Fig. 3); and 5a hub (48 – Fig. 3) pivotally coupled to second ends of the lower cross bars (312/314/316 – Fig. 13, only three are shown but four rivets total – Col 7 Lines 52-55), the hub including a hub mechanical central tube (284 – Fig. 12, Col 7 Lines 44-49), a column (298 – Fig. 17, Col 7 Lines 44-49) slidably disposed within the hub mechanical central tube (Fig. 15 vs. Fig. 16, Col 7 Lines 44-49), a hub mechanical spindle (402 – Fig. 16) disposed within the column (Fig. 16), and hub lock fingers pivotally coupled to a lower portion of the column (see annotated Fig. 16.1 below from Thorne et al.) and including lower feet portions (410 – Fig. 16), the hub mechanical spindle having an enlarged diameter lower end portion (see annotated Fig. 17.1 below from Thorne et al.) that engages lower inner sidewalls of the hub 10lock fingers (see annotated Fig. 17.1 below from Thorne et al.) and maintains the lower feet portions of the hub lock fingers outside a perimeter (see annotated Fig. 16.1 below from Thorne et al.) of a lower opening (see annotated Fig. 16.1 below from Thorne et al.) of the hub mechanical central tube (see annotated Fig. 16.1 and 17.1 below from Thorne et al.) when the hub is disposed in a lowermost position (see annotated Fig. 16.1 vs. Fig. 17.1 below from Thorne et al.) in the frame.  

    PNG
    media_image1.png
    645
    697
    media_image1.png
    Greyscale

Annotated Fig. 16.1 from Thorne et al.

    PNG
    media_image2.png
    565
    607
    media_image2.png
    Greyscale

Annotated Fig. 17.1 from Thorne et al.
In regards to Claim 2, Thorne et al. teaches: The child play yard of claim 1, wherein the enlarged diameter lower end portion of the 15hub mechanical spindle engages internal angled sidewalls of the hub lock fingers (see comparison of Fig. 16 vs. Fig. 17, the hub locking fingers are at angle in Fig. 16 and extend outward in Fig. 17 to be more vertical) and displaces the lower feet portions of the hub lock fingers to a position below (see annotated Fig. 16.2 below and see note #1 below) and within the perimeter of the lower opening of the hub mechanical central tube (see annotated Fig. 16.2 below and see note #1 below) when the hub is displaced a first distance above the lowermost position in the frame (see annotated Fig. 16.2 below and see note #1 below).  
Note #1: Annotated Fig. 16.2 below shows that there are several positions between the uppermost and the lowermost position where the elements are capable of moving inside the column and central tube. As such, at any point elements may be above or below another element causing displacements/distances to be below the uppermost position and above the lowermost position.

    PNG
    media_image3.png
    595
    602
    media_image3.png
    Greyscale

Annotated Fig. 16.2 from Thorne et al.
20 
In regards to Claim 3, Thorne et al. teaches: The child play yard of claim 2, wherein the column is displaced upward through the hub mechanical central tube (see annotated Fig. 16.3 below from Thorne et al.) when the hub is displaced the first distance above the lowermost position in the frame (see note #1 above and Fig. 16.2 above from Thorne et al.).  

    PNG
    media_image4.png
    608
    647
    media_image4.png
    Greyscale

Annotated Fig. 16.3 from Thorne et al.

In regards to Claim 4, Thorne et al. teaches: The child play yard of claim 3, wherein the column is displaced further upward through the hub mechanical central tube (see Fig. 16.3 above from Thorne et al.) and the hub lock fingers are drawn into the hub mechanical central tube (see annotated Fig. 16.1 vs. Fig. 17.1 above from Thorne et al.) when the hub is displaced a second distance greater than the first distance (see note #1 above) above the lowermost position in the frame.  

In regards to Claim 5, Thorne et al. teaches: The child play yard of claim 1, wherein the lower cross bars include lower fourbar tops (50/52/54/56 – Fig. 4) and lower fourbar bottoms (60/62/64/66 – Fig. 4).  


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 8650678 B2) in view of Thorne/Daley (US 20080189854 A1).
In regards to Claim 6, Thorne et al. (US 8650678 B2) teaches: The child play yard of claim 5, wherein the hub further includes a base (294 – Fig. 13), second ends of 10the lower fourbar bottoms being pivotally coupled to the hub (Col 8 Lines 59-61), but does not teach, with pivot pins fixedly coupled to lower internal walls of the base of the hub.  
Thorne/Daley teaches (US 20080189854 A1): with pivot pins (see annotated Fig. 37.1 Thorne/Dale) fixedly coupled to lower internal walls  (see annotated Fig. 37.1 Thorne/Daley), the lower internal walls are fixedly and indirectly coupled to the pivot pins) of the base of the hub.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated pivot pins of Thorne/Daley with the walls of Thorne. Where the results would have been predictable because mechanical engagement points that use bolts, pins, screws, or other attachment methods are commonly used in playards as they are easy joint connections to utilize for their high functionality and when connecting tubes or other joints together.
	

    PNG
    media_image5.png
    688
    906
    media_image5.png
    Greyscale

Annotated Fig. 37.1 from Thorne/Daley et al.
In regards to Claim 7, Thorne et al. (US 8650678 B2) teaches: The child play yard of claim 6, but does not teach, wherein the hub further includes linkage interfaces disposed within the base, second ends of the lower fourbar tops being pivotally coupled to the 15hub with first pivot pins fixedly secured to upper internal walls of the base of the hub and by second pins that slide through slots defined in the linkage interfaces.  
Thorne/Daley teaches (US 20080189854 A1): wherein the hub further includes linkage interfaces (420 – Fig. 37) disposed within the base, second ends of the lower fourbar tops being pivotally coupled to the 15hub with first pivot pins (see annotated Fig. 37.1 above from Thorne/Daley) fixedly secured to upper internal walls (see annotated Fig. 37.1 above from Thorne/Daley) of the base of the hub and by second pins (see annotated Fig. 37.1 above from Thorne/Daley that slide through slots (bolt or other securing device, fits through a hole within the linkage interface – see fig. 37) defined in the linkage interfaces.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated linkage interfaces and pivot pins of Thorne/Daley with the hub of Thorne et al.  Where the results would have been predictable because additional elements to further connect and allow for rotation are commonly designed in playpens that need to be able to transfer into different configurations. Developing’s pins or joint connections that allow for movement is widely found in the field of endeavor as it allows for ease of transport for the user.

In regards to Claim 8, Thorne et al. (US 8650678 B2) teaches: The child play yard of claim 7, further comprising upper cross bars ( 140/142/144/146/148/150/152/154 – Fig. 3) extending between respective pairs of the legs (Fig. 3), the upper cross bars including first portions (170/174 – Fig. 3) and second portions (172-176 – Fig. 2), the 20first and second portions being locked in alignment (Fig. 3 and Col 10 Lines 2-4) with one another when the hub is disposed in the lowermost position in the frame (Fig. 3).  

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 8650678 B2), in view of Thorne/Daley (US 20080189854 A1), and further in view of Yang (US 20180008056 A1).
In regards to Claim 9, Thorne et al. teaches: The child play yard of claim 8, but does not teach, wherein first and second portions are locked in alignment with one another when the hub is disposed in the lowermost position in the frame by plungers internal to the first and second portions that are biased by springs into contact with surfaces of strike plates disposed between ends of the first and second portions.  
Yang teaches: wherein first and second portions are locked in alignment with one another when the hub is disposed in the lowermost position in the frame by plungers (36- Fig. 3) internal to the first and second portions (see Fig. 3 and Para 0033)  that are biased by springs (46 – Fig. 3) into contact with surfaces of strike plates (312 – Fig. 4, Para 0029) disposed between ends of the first and second portions (Fig. 4 – either side of the rods).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated the springs and strike plates of Yang with the play yard of Thorne et al. Where the results would have been predictable because rails that are collapsible are well known to have locking features. The locking features are commonly springs as they have a quick and fast press feature that allows for the springs to be compressed and the user to easily collapse the device into a smaller configuration. 

In regards to Claim 10, Thorne et al. teaches: The child play yard of claim 9, but does not teach, wherein displacement of the hub to a position above the lowermost position in the frame causes the first ends of the lower fourbar tops to pull on foot linkages disposed on lower portions of the legs that in turn pull indirectly on cables that pass into the first and second portions of each upper cross bar and pull the plungers out of engagement 10with the strike plates.  
Yang teaches: wherein displacement of the hub to a position above the lowermost position in the frame causes the first ends of the lower fourbar tops to pull on foot linkages (43 – Fig. 6, Para 0041) disposed on lower portions of the legs that in turn pull indirectly on cables (431 – Fig. 6, para 0043) that pass into the first and second portions of each upper cross bar (431 in either side of Fig. 6) and pull the plungers out of engagement 10with the strike plates (during rotation of the gears shown in Fig. 9, the plungers will rotate and be out of parallel alignment with strike plates 312 – Fig. 4).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated the springs and strike plates of Yang with the play yard of Thorne et al. Where the results would have been predictable because rails that are collapsible are well known to have locking features. The locking features are commonly designed with springs as they have a quick and fast press feature that allows for the springs to be compressed and the user to easily collapse the device into a smaller configuration. Additionally, the cables allow for ease of connection to the rails throughout the system, as such threading a cable allows for the system to fold as one and incorporates an ease of use that only one locking system needs to be unlocked to fold the frame.
	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 8650678 B2) in view of Yang (US 20060174406 A1).
In regards to Claim 11, Thorne et al. teaches: The child play yard of claim 1, but does not teach, further comprising a spring disposed about an upper portion of the hub mechanical spindle and biasing the hub mechanical spindle downward through the column.  
Yang teaches: further comprising a spring (624 – Fig. 2) disposed about an upper portion  (622 – Fig. 2) of the hub mechanical spindle (Para 0021 – “the spring 624 is arranged at one side of the positioner 622”, upper portion of hub) and biasing the hub mechanical spindle downward through the column (see annotated Fig. 2.1 from Yang below).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Thorne et al. with these aforementioned teachings of Yang to have incorporated a spring to prevent movement as the spring is utilizing its forces to maintain the system in position.

    PNG
    media_image6.png
    503
    583
    media_image6.png
    Greyscale

Annotated Fig. 2.1 from Yang

In regards to Claim 12, Thorne et al. teaches: The child play yard of claim 1, but does not teach, further comprising a hub cover and a middle central piece slidably disposed within a recess defined in the hub cover, an upper end of the hub mechanical spindle being secured to the middle central piece.  
Yang teaches: further comprising a hub cover (623 – Fig. 2) and a middle central piece (see annotated Fig. 2.1 from Yang above) slidably disposed within a recess (see annotated Fig. 2.1 from Yang above) defined in the hub cover (see annotated Fig. 2.1 from Yang above), an upper end of the hub mechanical spindle being secured to the middle central piece (see annotated Fig. 2.1 from Yang above – when middle central piece is inserted, the upper portion of the hub mechanical spindle will be secured).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Thorne et al. with these aforementioned teachings of Yang to have incorporated a cover system of a cover and central spindle to not view the internal components within the hub. In addition to not allowing the child within the play yard to have access or be in contact with the mechanical components. 

20 In regards to Claim 13, Thorne et al. teaches: The child play yard of claim 12, but does not teach, wherein an upper end of the column is secured to a bottom surface of the hub cover.  
YanYang Yang teaches: wherein an upper end of the column (see annotated Fig. 2.1 from Yang above)  is secured to a bottom surface of the hub cover (see annotated Fig. 2.1 from Yang above – when the hub cover is placed onto 621 which is considered the upper end of column, thus making contact and securing the two elements together).  

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 8650678 B2) in view of Yang (US 20180008056 A1).
5 In regards to Claim 15, Thorne et al. teaches: A child play yard (10 – Fig. 1) including a frame (40 – Fig. 3) comprising: legs (250/252/254/256 – Fig. 3); lower cross bars (50/52/54/56 – Fig. 3) having first ends (see annotated Fig. 4.1 from Thorne et al. below) pivotally coupled to lower ends of the legs (80 – Fig. 3 and 7, see annotated Fig. 4.1 from Thorne et al. below) and second ends (see annotated Fig. 4.1 from Thorne et al. below) pivotally coupled (Fig. 12) to a hub (48 – Fig. 3) disposed substantially centrally within a periphery of the frame (Fig. 3), the hub including hub lock fingers (see annotated Fig. 16.1 from Thorne et al. above) pivotally coupled to the hub and including lower feet portions (see annotated Fig. 16.1 above from Thorne et al.), 10and a hub mechanical spindle (402 – Fig. 16)  having an enlarged diameter lower end portion (see annotated Fig. 17.1 above from Thorne et al.) that engages lower inner sidewalls of the hub lock fingers (see annotated Fig. 17.1 above from Thorne et al.) and maintains the lower feet portions of the hub lock fingers outside a perimeter (see annotated Fig. 16.1 above from Thorne et al.) of a lower opening (see annotated Fig. 16.1 above from Thorne et al.) of the hub when the hub is disposed in a lowermost position in the frame (see annotated Fig. 16.1 above from Thorne et al.); and upper cross bars (140/142/144/146/148/150/152/154 – Fig. 3) extending between respective pairs of the legs (Fig. 3), the upper cross bars 15including first (170/174 – Fig. 3) and second sections (172-176 – Fig. 2) with ends disposed proximate midpoints of the upper cross bars (170/172/174/176 are all at midpoints of the upper cross bars – Fig. 3), the first and second sections being locked into alignment (Fig. 3 and Col 10 Lines 2-4) with one another when the hub is disposed in the lowermost position (Fig. 3), displacement of the hub upward from the lowermost position causing the hub mechanical spindle to engage internal angled sidewalls of the hub lock fingers (see comparison of Fig. 16 vs. Fig. 17, the hub locking fingers are at angle in Fig. 16 and extend outward in Fig. 17 to be more vertical) and cause the hub lock fingers 20to pivot and the lower feet portions to be drawn into the lower opening of the hub (see annotated Fig. 16.2 above and see note #1 above), the lower cross bars to pivot relative to the hub and the legs and to draw the legs inward toward the hub (Fig. 7), but does not teach, the first ends of the lower cross bars to pull indirectly on cables passing into the upper cross bars, the cables disengaging plungers from strike plates in the upper cross bars and unlocking the first 18Attorney Docket No.: M2088-702119 and second sections of the upper cross bars from each other, and the upper cross bars to fold and the ends of the first and second sections of the upper cross bars to be drawn downward.  
Yang teaches: the first ends of the lower cross bars to pull indirectly on cables (431 – Fig. 6, para 0043) passing into the upper cross bars (431 in either side of Fig. 6), the cables disengaging plungers from strike plates (during rotation of the gears shown in Fig. 9, the plungers will rotate and be out of parallel alignment with strike plates 312 – Fig. 4) in the upper cross bars and unlocking the first 18Attorney Docket No.: M2088-702119 and second sections of the upper cross bars from each other (Fig. 9, shows rotation of first and second sections with each other), and the upper cross bars to fold and the ends of the first and second sections of the upper cross bars to be drawn downward (Para 0012 – “When the foldable enclosure apparatus is folded, the hub device is pulled upward and the lower assemblies are folded. A top of the supporting member of each one of the lower assemblies moves downward for driving the linking part.”).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have incorporated the springs and strike plates of Yang with the play yard of Thorne et al. Where the results would have been predictable because rails that are collapsible are well known to have locking features. The locking features are commonly designed with springs as they have a quick and fast press feature that allows for the springs to be compressed and the user to easily collapse the device into a smaller configuration. Additionally, the cables allow for ease of connection to the rails throughout the system, as such threading a cable allows for the system to fold as one and incorporates an ease of use that only one locking system needs to be unlocked to fold the frame.


    PNG
    media_image7.png
    486
    570
    media_image7.png
    Greyscale

Annotated Fig. 4.1 from Thorne et al.
In regards to Claim 16, Thorne et al. teaches: The child play yard of claim 15, wherein the hub further comprises a hub mechanical 5central tube (284 – Fig. 12, Col 7 Lines 44-49), a column (298 – Fig. 17, Col 7 Lines 44-49) slidably disposed within the hub mechanical central tube (Fig. 15 vs. Fig. 16, Col 7 Lines 44-49), the hub mechanical spindle (402 – Fig. 16) disposed within the column (Fig. 16), the hub lock fingers pivotally coupled to a lower portion of the column (see annotated Fig. 16.1 above from Thorne et al.), the displacement of the hub upward from the lowermost position (see annotated Fig. 16.1 vs. Fig. 17.1 above from Thorne et al.) further causing the column to be displaced upward through the hub mechanical central tube (see annotated Fig. 16.3 above from Thorne et al.).  

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US 8650678 B2) in view of Yang (US 20180008056 A1), further in view of Thorne/Daley (US 20080189854 A1).
10 In regards to Claim 17, Thorne et al. teaches: The child play yard of claim 15, but does not teach, further comprising a linkage interface to which the second ends of the lower cross bars are pivotally coupled, the displacement of the hub upward from the lowermost position further causing the linkage interface to be displaced upward through the hub.
Thorne/Daley teaches (US 20080189854 A1): further comprising a linkage interface (420 – Fig. 37) to which the second ends of the lower cross bars are pivotally coupled (see annotated Fig. 37.1 above from Thorne/Daley.), the displacement of the hub upward from the lowermost position further causing the linkage interface to be displaced upward through the hub (see note #2 below).
Note #2: When moving from the first configuration Fig. 5 the hub is at the lowermost position, and transitioning to Fig. 16 the hub is moving to a second configuration where the hub is at an uppermost position. Therefore, the linkage interface would be displaced with the hub upward to a greater height or displacement when in the second configuration vs. the first configuration. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Thorne et al. with these aforementioned teachings of Thorne/Daley to have a collapsible setting with a central mechanical component (aka hub) that raises and lowers dependent on the configuration (open/closed). The movement of a hub and its respective elements with response to the collapsing or closing of the device is an inherent feature of condensing a system for use in travel.

Allowable Subject Matter
	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Thorne et al. in view of Yang was utilized to show a central hub with covers and a spring mechanism internally displaced within the hub. The middle central piece, shown in annotated Fig. 2.1 from Yang above shows a stop or enlarged flange at the top near the cover, a long cylindrical center section, and a lower portion that has no enlarged flange. Claim 14 states, ‘further comprising mechanical stops extending from a lower surface of the middle central piece’, however, as stated above there is no enlarged flange at the lower portion thus there is no mechanical component or stopping point that would limit displacement between the cover and the middle central piece. 





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/18/2022